Citation Nr: 0917391	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-17 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971.  The Veteran served in the Republic of Vietnam from 
January 6, 1970 to March 16, 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In June 2006, the appellant testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge; 
a copy of the hearing transcript is associated with the 
record.

In February 2007, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.


FINDING OF FACT

The Veteran was not in combat and does not have a diagnosis 
of PTSD based upon a verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

Letters dated July 2003 and March 2007, which the RO provided 
to the Veteran before the October 2003 rating decision and 
the April 2008 supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, since they informed the 
Veteran of what evidence was needed to establish his service 
connection claim, what VA would do and had done, and what 
evidence he should provide.  The July 2003 and March 2007 
letters also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service personnel 
records, service treatment records, and VA treatment records 
have been obtained.  The Veteran was also provided the 
opportunity to present testimony at a hearing before the 
undersigned Veteran's Law Judge in June 2006.

In statements dated January 2004, April 2005, January 2006, 
June 2006, March 2007, November 2007, April 2008, and June 
2008, the Veteran asserted that he handled dead bodies and 
body parts during his service in Vietnam.  In a January 2006 
statement, the Veteran asserted that he was required to 
handle hazardous chemicals during his service in Vietnam.  At 
his June 2006 hearing before the undersigned Veterans Law 
Judge, the Veteran stated that, while in Vietnam, he had seen 
the body of a friend, [redacted], who had committed suicide by 
overdosing on drugs; that he had seen the bodies of two 
gunners who were fatally shot; that he had heard gunfire 
while driving; and that he had seen his superior officer from 
basic training wounded.  In his March 2007 statement, the 
Veteran requested that VA verify that he was attached to the 
3rd Surgical Hospital in Vietnam in order to show that he was 
in that country at the time that he has stated.  
Additionally, in his March 2007 statement, the Veteran 
requested that VA verify his whereabouts by utilizing any day 
reports or roster reports available.  Later in March 2007, 
the Veteran attached a copy of his military orders, dated 
February 15, 1971, which showed that he was attached to the 
3rd Surgical Hospital in Vietnam at that time.  In his 
November 2007 statement, the Veteran alleged that he 
witnessed children whose limbs had been amputated; saw the 
body of a fellow soldier, [redacted], who had fatally overdosed on 
drugs between October and December of 1970; and heard gunfire 
while driving a truck in Vietnam.  In his April 2008 letter, 
the Veteran stated that the death of the two gunners whose 
bodies he unloaded should have been verified, although he did 
not provide their names, or a date range of 60 days or less 
in which they died.  In a June 2008 letter, the Veteran 
stated that he witnessed combat in Vietnam, but did not 
provide a date, and described the place only as having "a 
pizza shop on the bottom" of a hill.  Also in his June 2008 
letter, the Veteran again asserted that he had seen the body 
of a fellow soldier, [redacted], who had fatally overdosed on 
drugs, and that he had heard gunfire while driving a truck in 
Vietnam.

Consequently, VA attempted to verify the Veteran's stressors.  
In August 2003, the RO requested, and obtained from the 
National Personnel Records Center (NPRC), the Veteran's 
service personnel records and service treatment records.  In 
January 2007, the RO sought the specific dates in which the 
Veteran served in Vietnam, and the NPRC replied that the 
Veteran had served in Vietnam from January 6, 1970 to March 
16, 1971.  In November 2007, the RO informed the Veteran that 
it had received a reply from the U.S. Army Joint Services and 
Research Center (JSRRC) (formerly known as USASCURR), 
informing them that the information provided to JSRRC was not 
sufficient to conduct a detailed search.  Specifically, JSRRC 
requires the date of any incident to within 60 days, the 
location of the incident, the full names of any casualties, 
and the names of any units involved.  JSRRC further informed 
them that it would not be able to verify if the Veteran 
handled dead bodies, body parts, or hazardous chemicals, 
although it could verify whether a unit was involved in 
graves registration duties, and if the unit had casualties.  
Also in November 2007, the RO requested that the NPRC provide 
any information regarding someone named [redacted] who committed 
suicide in 1970 at the 3rd Surgical Hospital.  NPRC replied 
that they could not identify a record for "[redacted]" based on 
the information furnished.  NPRC recommended that the Veteran 
provide the decedent's full name, social security number, and 
service number, since no record of a person named "[redacted]" 
from the 3rd Surgical Hospital in 1970 was identifiable.

Under 38 U.S.C.A. § 5103A(b) (2008) and 38 C.F.R. 
§ 3.159(c)(2) (2008), VA is required to make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist, or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist, or 
the custodian does not have them.

In this case, the RO sought and obtained many records of the 
Veteran's service, including his service personnel records, 
service treatment records, dates of service in Vietnam, and 
orders from February 1971 which show that the Veteran served 
at the 3rd Surgical Hospital.  The RO also sought any records 
regarding the Veteran's claimed stressors, but both the NPRC 
and JSRRC responded by informing VA that they require more 
specific information in order to identify such records.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in March 2007.  For this 
reason, no further development is required regarding the duty 
to notify.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  

Specifically, to establish entitlement to service connection 
for PTSD, the Veteran must submit "...medical evidence 
diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f).  In 
order for a stressor to be sufficient to cause PTSD, (1) the 
Veteran must have been exposed to a traumatic event in which 
he experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and (2) the Veteran's response must have involved 
intense fear, helplessness, or horror.  See 38 C.F.R. § 
3.304(f); Cohen, supra.

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).   

Just because, however, a physician or other health 
professional accepted an appellant's description of his 
military experiences as credible and diagnosed him 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992). 

The Veteran contends that events in service caused him to 
experience PTSD.  The Veteran's specific allegations of 
stressors are recounted above.  Briefly restated, the Veteran 
has testified that, as a hospital supply clerk, he cleaned 
out approximately 50 boxes containing blood soaked clothes 
and body parts.  The claims file includes a fellow 
serviceman's statement, dated July 2005, which supports the 
Veteran's testimony regarding cleaning out the remains of 
body parts, and handling hazardous chemicals.  Further, the 
Veteran testified to handling wounded patients, including the 
unloading of helicopters with wounded soldiers and dead 
bodies.  Another assignment that the Veteran had testified to 
involved driving a truck to nearby towns to pick up workers 
for the hospital; this assignment lasted for three months, in 
which the Veteran drove the truck five days a week and would 
hear gunfire from the time he left company premises until 
daylight. The Veteran testified to being freighted by the 
constant gunfire attacks.  The Veteran also claims that, 
during his assignment at the 3rd Surgical Hospital, a friend 
and fellow solider named [redacted] had committed suicide at the 
same hospital.  Further, the Veteran claims to be traumatized 
by seeing Lieutenant [redacted], who was his superior officer 
at basic training, wounded at the hospital.

The Veteran's service personnel record shows no evidence of 
combat service.  Additionally, the Veteran's service 
treatment record shows no evidence of any complaints or 
diagnoses of any psychiatric disability in service.  In his 
March 1971 separation examination, the Veteran was found to 
be psychiatrically normal on clinical evaluation.  Moreover, 
the Veteran wrote that he was "in good health," and made no 
mention of any psychiatric condition.

The Veteran has been diagnosed with and treated by the 
Alexandria VA Medical Center (VAMC) for chronic PTSD since 
June 2003.  In records dated April 2005, May 2005, April 
2006, November 2006, and April 2007, the Veteran attributed 
his PTSD to his experiences in service.  However, the Veteran 
did not provide any contemporaneous corroborating evidence to 
support those statements.  Additionally, the Veteran stated 
in a May 2003 treatment record that one conversation with a 
psychiatrist following a charge of driving while intoxicated 
(DWI) was his only contact with a mental health professional 
prior to May 2003.

Since the Veteran's service personnel record fails to 
indicate that he engaged in combat with the enemy, his lay 
testimony or statements alone are not enough to establish the 
occurrence of the alleged stressors.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Instead, the record must contain 
service records or other credible evidence, which 
corroborates the stressor(s).  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2005); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).  The corroboration of every 
detail is not required.  Pentecost v. Principi, 16 Vet. App. 
124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997)).  
However, such corroborating evidence cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).  In this case, the Veteran's 
representative has acknowledged that "the Veteran's 
stressor[s] are not unreasonable but unverified."  Because 
of the absence of any combat experience listed in his service 
personnel record, the absence of any complaints of PTSD or 
its symptoms in his service treatment record, and the 
Veteran's inability to provide information to VA with 
sufficient specificity to identify any record of traumatic 
events from his time in service, the Veteran's claim for 
service connection for PTSD cannot be granted.

The preponderance of the evidence is against the award of 
service connection for the Veteran's PTSD; it follows that 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the 
Veteran's claim is denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


